Exhibit 10.65 AMENDMENTN°3 TO THE LOAN AGREEMENT entered into as of December 30, 2010 BETWEEN: XOMA (US) LLC, a Delaware limited liability company having a place of business at 2910 Seventh Street, Berkeley, California 94710 (''XOMA") on the one hand, AND: Les Laboratoires Servier, a corporation organized and existing under the laws of France, having offices at 50 rue Carnot, 92284 Suresnes, France, and Institut de Recherches Servier, a corporation organized and existing under the laws of France having offices at 3, rue de la Republique, 92150 Suresnes (these two entities jointly referred to as "SERVIER") on the other hand, XOMA and SERVIER are referred to herein individually as a "Party" and collectively as the "Parties". WHEREAS, SERVIER and XOMA are parties to an Amended and Restated Collaboration Agreement entered into as of February 14, 2012, and amended by an Amendment N°1 thereto dated as of November 4, 2014 (as such may be further amended by the parties thereto, the "Collaboration Agreement") pursuantto which, among other things, XOMA and SERVIER established a collaboration for the continued development, regulatory approval and commercialization of products comprising or incorporating XOMA's monoclonal antibody designated XOMA 052 (gevokizumab), and XOMA granted to SERVIER certain exclusive development and commercialization rights therein outside the United States and Japan; WHEREAS, SERVIER and XOMA are parties to a Loan Agreement entered into as of December 30, 2010, as amended by a Consent, Transfer, Assumption and Amendment Agreement entered into as of August 12, 2013, and as further amended by an Amendment N°2 to the Loan Agreement entered into as of January 9, 2015 (as such may be further amended by the parties thereto, the "Loan Agreement") pursuant to which, among other things, SERVIER made a loan to XOMA; and WHEREAS, SERVIER and XOMA have agreed to further modify the Loan Agreement. NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other good and valuable consideration, including a modification on even date herewith of the Collaboration Agreement, the Parties hereto mutually agree to amend the Loan Ag.reem. ent, as follows: 1. Definitions. All capitalized terms not otherwise defined herein shall have the meanings assigned to them in the Loan Agreement, except if they are otherwise defined in this Amendment, in which case they shall have the meaning ascribed to them in this Amendment. 2. General. Except as expressly set forth herein, the Loan Agreement shall continue in full force and effect and, as modified or amended, is hereby ratified, confirmed and approved. No provision of this Amendment N°3 may be modified or amended except expressly in a writing signed by both Parties nor shall any terms be waived except expressly in a writing signed by both Parties charged therewith. ARTICLE 1 AMENDMENT OF THE DEFINITION OF "MATURITY DATE" SET OUT IN ARTICLE 1 OF THE LOAN AGREEMENT The definition of "Maturity Date" set out in Article 1 of the Loan Agreement is hereby deleted in its entirety and replaced by the following: "Maturity Date" means January 15, 2018. ARTICLE 2AMENDMENT OF SECTIONS 3.2 AND 3.3 OF THE LOAN AGREEMENT Section 3.2 of the Loan Agreement is hereby deleted in its entirety and replaced by the following: 3.2Principal Repayment. XOMA US shall make the following principal repayment payments to SERVIER: (a)three million euros (€3,000,000) on January 15, 2016 (which repayment has already been received by SERVIER), (b)five million euros (€5,000,000) on July 15, 2017, and (c)seven million euros (€7,000,000) on the Maturity Date.
